As filed with the Securities and Exchange Commission on March 26, 2010 Post Effective Amendment No. 1 to Registration Statement on Form S-3 (Registration No.333-106494) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT (333-106494) on FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TALON INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of other jurisdiction of incorporation or organization) 5130 (Primary Standard Industrial Classification Code) 95-4654481 (I.R.S. Employer Identification No.) 21900 Burbank Boulevard, Suite 270 Woodland
